Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This Application claims priority to U.S. Provisional Patent Application No. 62/572,840 dated 16 October 2017.

Response to Amendment
In the amendment dated 08/11/2021, the following occurred: Claims 1, 6, 27 and 30-32 have been amended. Claims 10-20 have been cancelled. 
Claims 1-9 and 21-32 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 21-32 are rejected for lacking written description. This is a new matter rejection. Claims 1, 27 and 30 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of “time of question generation”. The timing of question generation” (emphasis added). Timing of question generation, which is supported, refers to an instance of recording the time at which a question is generated rather than, e.g., passive receipt of the time on a user interface while a question is generated. Amending “time” to “timing” will fix the issue. By virtue of dependency on claims 1, 27 and 30, the rejection of claims 1, 27 and 30 also applies to dependent claims 2-9, 21-26, 28-29 and 31-32.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 21-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 27 and 30 each recite the limitation "the desirability score" in the body of the claims. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the desirability score is the same or different from the predicted desirability score. The Examiner interprets the desirability score as the predicted desirability score. Appropriate correction is required.
By virtue of dependence on the independent claims, the rejection also applies to dependent claims 2-9, 21-26, 28-29 and 31-32.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Arzy (US 2019/0167179) in view of Vaughan et al. (US 10,874,355) and Allen et al. (US 2016/0171392).

Re. CLAIM 1, Arzy teaches a computer-implemented method for monitoring user memory loss, the method comprising:
retrieving, by a computing entity, a plurality of questions, wherein each of the plurality of questions is associated with a time of question generation (Abstract and Fig. 1 teaches presenting cognitive task(s) by a user interface; and receiving responses entered by the user interface. Fig. 2 teaches a server-client configuration. [0014] teaches a cognitive task is provided in the form of a set of subject-specific questions. [0113] & [0156] teaches a response time parameter, which is defined as the elapsed time between the presentation of the assignment/question (time of question generation) and the time at which the subject provided the response. For future reference, see [0189], “timing” of answers.);
generating, by the computing entity, a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model ([0119] teaches responses to task assignments/questions are used for the classification when it is desired to improve the specificity of classification. The Specification (at para. 0096) describes combinations of question attributes can be used as training inputs for training the machine learning model. [0119] teaches a combined score (predicted desirability score), which can be computed using a previously trained machine learning process (trained machine learning model, prediction model) and based on the parameters that represent the subject-specific task and additional task (at least one question attribute).) that is trained […] past behavioral attributes of one or more past users ([0130] – [0131] teaches analyzing sensor data to provide behavioral characteristics used for updating the score, which is used for classification.) […] and corresponding past determinations about user memory loss measures of the one or more past users as target training outputs (Abstract teaches assessing cognitive function. [0113] teaches a set of parameters, e.g. response time parameter (memory loss measure). See Spec. para. 0078, “memory loss measures”. [0119] teaches the combined score (target training outputs) utilized for classification preferably computed by a trained machine learning process (prediction model); also, discriminating between two classification groups or classification subgroups (targets). The Examiner interprets the “target training outputs” as “corresponding past determinations about user memory loss measures of the one or more past users”.);
for each question of the plurality of questions, […], by the computing entity, the predicted desirability score for the question using both of (see previous citations. The Examiner interprets each cognitive task as generated on the user interface and the combined score as computed for each subject-specific question of a task using task-based parameters. see also [0113] and below.):
(i) […] the predicted desirability score […] time of question generation (The Examiner interprets the combined score as the predicted desirability score for each question of the task and the time of presentation of the assignment question as the time of question generation.); and
(see previous citations);
selecting, by the computing entity and, based at least in part on each predicted desirability score for a question of the plurality of questions, a first question from the plurality of questions, to provide to a user computing entity for presentation to the user (Fig. 1 and [0117] teaches constructing (selecting) a task (plurality of questions including a first question) to present to the user based on the subject’s classification group and accompanying score (predicted desirability score). Fig. 5A-H teaches representative screenshots of assignments/questions.);
transmitting, by the computing entity, the first question to the user computing entity for presentation to the user ([0043] teaches the server system comprises: a transceiver arranged to receive and transmit information on a communication network; and a processor arranged to communicate with the transceiver. Fig. 2 and [0106] teaches the subject/client computer 30 is presented with the subject-specific cognitive task (set of questions). [0156] teaches sequential presentation of assignments/questions (including the first question). See also Fig. 5A-H.);
receiving, by the computing entity, a first answer, wherein the first answer was provided as user input by the user of the user computing entity in response to the first question ([0147] teaches the client device transmits responses (user input including a first response) to the server computer.);
determining, by the computing entity and based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the first question (The Specification (at para. 0065) describes several user response attributes e.g. amount of time the user takes prior to responding… and/or the like. [0113] teaches each response is represented by a success parameter and a response time parameter (one or more response attributes). The Examiner notes that only one of these is required for the claim to be met.);
determining, by the computing entity and based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing entity, wherein determining the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the first question to historical data indicating one or more of the same response attributes associated with the user (The Specification (at para. 0075) describes information about user behavior: a delay between question presentation and user answer, a typing speed, a talking speed, a measure of quality of user speech, a measure of quality of user writing, a measure of quality of user drawing, a measure of spelling/grammar accuracy, etc. The Examiner interprets such information about a user behavior as memory loss measures. [0113] teaches a response time parameter and a success parameter. [0159] teaches a subject-specific database including, without limitation, historical entries. The Examiner interprets associated response times and successes as memory loss measures. [0233] also teaches measures, e.g. a measure of the effect of the response times on brain activations. The Examiner notes that only one of these measures is required for the claim to be met.); and
(The Specification (at para. 0072) describes performing caregiver visitation schedule management operations as performing operations in accordance with an object-oriented algebra to perform a query; and likewise, if the question attributes are stored as an object-oriented database, the system may perform such operations. [0158] teaches a subject-specific database that is specific to the subject and includes a plurality of information objects (object-oriented database), each information object belonging to at least one domain selected from a group of domains (question attributes). The Examiner interprets selecting a domain as performing such an operation. Fig. 1 and [0036] teaches presenting cognitive tasks based on feedback pertaining to at least one of the responses. The Examiner interprets feedback as including measures. The Examiner notes only one of these is required for the claim to be met.)

Arzy does not teach 
that is trained using training data describing […] as training inputs.

Vaughan teaches 
using training data describing […] as training inputs (Fig. 2 & associated text teaches training data 150 (training inputs) for constructing an assessment model. Col. 19, Ln. 1-3 teaches utilizing a machine learning algorithm to construct and train an assessment model.);
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method/apparatus for determining developmental progress of Vaughan to reduce irregularities in input data and training data of a machine learning model and to use this information as part of the method/system for assessing a cognitive function as taught by Arzy, with the motivation of increasing diagnostic capability regarding cognitive decline, improving both the accuracy and efficiency of existing methods, and reducing the required time and resources for administering a method for identifying disorders (see Arzy at para. 0011-0013; and Vaughan at Col. 1, Ln. 51-55).

Arzy/Vaughan does not teach reducing […] using both of:
reducing the […] score as the question becomes older based at least in part on the time of question generation, and
reducing the […] score for the question each the time the question is presented.
  
Allen does teach
reducing the […] score as the question becomes older based at least in part on the time of question generation ([0024] teaches a machine learning predictive model for generating a target priority (score) values for the question (Arzy’s question). [0027] teaches splitting questions (Arzy’s questions) into subtasks and a prioritized queue to manage the processing order of subtasks, with the top-level priority (score) corresponding to the time that the corresponding question started (was generated), the earliest having the highest priority (score). The Examiner interprets question priority as reduced over time.), and
reducing the […] score for the question each the time the question is presented (see previous citations. [0027] teaches ranking priority based on question start time. The Examiner interprets the question priority (score) as being reduced over time. Fig. 1 & [0022] teaches the question prioritization system may be connected to the network to assist with efficient sorting and presentation of questions. The Examiner interprets presented questions as necessarily generated and prioritized (scored) based on start time.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the question prioritization system of Allen to prioritize questions and generate target priority values for questions based on question start time and to use this information as part of the methods and system for assessing a cognitive function as taught by Arzy, with the motivation of improving the efficiency of sorting and presenting questions to a QA system (see Allen at para. 0022).

Re. CLAIM 2, Arzy/Vaughan/Allen teaches the method of claim 1, further comprising:
Generating, by the computing entity and based at least in part on the one or more response attributes associated with the user input provided by the user in response to the first question, a second question to add to the plurality of questions (Arzy [0136] teaches altering the subject-specific task (set of questions) of step 11 based on any of the obtained data, particularly the response received at 14. The Examiner interprets the second assignment as generated based on the first assignment response parameters. See also Arzy [0113].); and
Adding, by the computing entity, the second question to the plurality of questions (Arzy Fig. 1 teaches constructing a subject-specific cognitive task (plurality of questions). The Examiner interprets a task including the first assignment and second assignment.)

Re. CLAIM 3, Arzy/Vaughan/Allen teaches the method of claim 1, further comprising:
determining, by the computing entity and based at least in part on the predicted desirability score associated with each question of the plurality of questions, that at least one question from the plurality of questions satisfies predetermined removal criteria (The Examiner interprets Arzy’s combined score(s) as desirability score(s). Arzy [0119] teaches the combined score is based on task parameters (associated with each question and response); and utilizing the combined score for thresholding to improve the specificity of the classification. Arzy [0136] teaches altering the subject-specific task based on any of the obtained data. The Examiner interprets altering the task as adding/removing an assignment based on a combined score. Also, Arzy [0014] teaches the task provides individually tailored stimuli in at least one domain in the form of a series of subject-specific questions. The Examiner also interprets further altering the task based on domain(s).); and
removing, by the computing entity, the at least one question from the plurality of questions (The Examiner interprets a question as being removed from a task during construction based on any data obtained during Arzy’s iterative process. See also Arzy Fig. 1.)

Re. CLAIM 6, Arzy/Vaughan/Allen teaches the method of claim 1, wherein selecting the first question is performed based at least in part on at least one of (The Examiner notes only one of the following is required for the claim to be met.)
historical data indicating past user interactions with the computing entity (Arzy [0158, 0159] teaches the “subject-specific database” includes, without limitation, historical entries.) and
a threshold predicted desirability score (Arzy [0119] teaches tasks can help discriminate between two classification groups; the combined score is computed based on task parameters; and the combined score is utilized for classification by thresholding. The Examiner interprets a combined score as a threshold score when the task(s) discriminate between two classification groups.)

Re. CLAIM 7, Arzy/Vaughan/Allen teaches the method of claim 6, wherein selecting the first question further comprises:
Identifying, by the computing entity and based at least in part on each predicted desirability score for a question of the plurality of questions, a plurality of candidate questions from the plurality of questions (see claim 1 prior art rejection. The Examiner interprets the target priority value for a question as a predicted desirability score value. The Examiner interprets the priority queue as the candidate questions. Arzy Fig. 1 teaches a looping process. Arzy [0119] teaches the combined score is based on task parameters and utilized for thresholding to improve the specificity of the classification. Arzy [0136] teaches altering the subject-specific task (set of questions) based on any of the obtained data (Allen’s target priority values for questions in the priority queue). The Examiner interprets altering the task as identifying questions (candidate questions) based on obtained data.); and
randomly selecting, by the computing entity, the first question from the plurality of candidate questions (Arzy [0156] and Fig. 5F-H teaches displaying assignments. The Examiner notes that the first assignment is a question of a set of questions. Arzy [0163] teaches automated adaptive questionnaires. Arzy [0185] teaches automated test generation. The Examiner interprets the test generation as randomly selecting questions of the altered task for display.)

Re. CLAIM 8, Arzy/Vaughan/Allen teaches the method of claim 1, wherein the one or more response attributes associated with the user input provided by the user in response to the first question include at least one of (The Examiner notes that only one of the following is required for the claim to be met.)
an accuracy level of the user response (Arzy [0113] teaches a success parameter indicative of the correctness/accuracy of the response.) 
a time duration of the user response (Arzy [0113] teaches an elapsed time (time duration) between presentation of the assignment and the time at which the subject provided the response.), 
(Arzy [0112] teaches received responses optionally and preferably correspond to a presented assignment. Arzy [0189] teaches detecting a voice-to-text response is possible. The Examiner interprets a detected, corresponding voice-to-text response as having decipherability.), 
whether the user response included a request for hints (Arzy [0109] teaches assignments having rating controls providing a set of human language descriptors or a text box. The Examiner interprets a response including a selected human language descriptor. The Examiner interprets another response including a text-based request for hints.), and 
a language of the user response (Arzy [0100] teaches assignments include a human language message. The Examiner interprets the response as including a human language message.)

Re. CLAIM 9, Arzy/Vaughan/Allen teaches the method of claim 1, wherein determining the memory loss measure of the user comprises comparing one or more response attributes associated with the user response to the first question to historical data indicating past user response attributes (Arzy [0136] teaches comparing the responses entered for a task and an altered task. Arzy [0233] and Fig. 28A-C teaches measuring the effect of response times and a response-time regressor, i.e., a z-score.)
	
Re. CLAIM 22, Arzy/Vaughan/Allen teaches the method of claim 1, wherein 
(The Specification (at pg. 21, para. 0060) describes “Amazon Echo, Amazon Echo Dot, Amazon Show, Google Home” (prior art) as a user computing entity configured to provide and/or receive information/data from a user via an input/output mechanism, such as a voice-activated input. The Examiner notes that Applicant-admitted prior art does not require further action on the merits. Regardless, Arzy Fig. 3 teaches a voice recorder. Arzy [0130] teaches voice analysis. Arzy [0189] teaches voice-to-text responses. The Examiner interprets the first response as a voice response.) and 
the one or more response attributes associated with the user response to the first question include at least one of a tone of the user response and a volume of the user response (Arzy [0130] teaches receiving sensor/voice data; voice analysis includes providing behavioral characteristics associated with tone of voice and amplitude of voice; and sensor/voice data can be used to identify voice changes that may signify deterioration. The Examiner interprets voice data as voice responses analyzed for behavioral characteristics. The Examiner notes that the labels applied to the attributes of the response data do not affect the functionality of the claim; therefore, the labels “tone” and “volume” are non-functional descriptive material. If they were functional, only one would be required for the claim to be met.)

Re. CLAIM 23, Arzy/Vaughan/Allen teaches the method of claim 22, wherein the first question is presented to the user as a voice prompt (The Specification (at pg. 26, para. 0073) recites “the question prompt may include a voice component presented using a voice-enabled device and a picture component presented using a display device”. The Specification (at pg. 11, para. 0036) recites: “the user computing entity 121 may include a voice-assisted personal assistant computing device… such as an Amazon Echo… and/or the like”. The Examiner interprets voice prompts as presented by the recited Applicant-admitted prior art, requiring no further action on the merits. The Examiner notes that KSR rationale A could easily combine any of the Applicant-admitted prior art with Arzy/Vaughan/Allen to read on the claim. Regardless, Arzy [0189] teaches a computer assisted device and detecting voice-to-text, i.e., a voice-assisted personal assistant computing device; and Arzy [0151] teaches presenting stimuli/assessments in any manner, including, without limitation, audio-oral manner.)

Re. CLAIM 24, Arzy/Vaughan/Allen teaches the method of claim 23, wherein the voice prompt is presented to the user using a voice-enabled personal assistant software (The Specification (at pg. 11, para. 0036) recites: “the user computing entity 121 may include a voice-assisted personal assistant computing device… such as an Amazon Echo… and/or the like”. The Examiner notes that the voice-enabled personal assistant software is Applicant-admitted prior art, which does not require further action on the merits. The Examiner also notes that KSR rationale A could easily combine any of the Applicant-admitted prior art with Arzy/Vaughan/Allen to read on the claim. Regardless, Arzy [0151] teaches a module (including voice-enabled personal assistant software) for presenting stimuli/assignments in an audio-oral manner.)

Re. CLAIM 25, Arzy/Vaughan/Allen teaches the method of claim 1, wherein the first question is presented to the user as an image via a display device of the user computing entity (Arzy [0151] also teaches presenting stimuli/assignments in a visuo-tactile manner. See also Arzy Fig. 5A-B.)

Re. CLAIM 26, Arzy/Vaughan/Allen teaches the method of claim 1, wherein the plurality of questions are based at least in part on information obtained from one or more computing applications (Arzy [0151] teaches the module (computing application) for presenting stimuli/assignments also collects responses in any manner, including, without limitation, audio-oral manner and visuo-tactile manner.)

Re. CLAIM 27, the subject matter of claim 27 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 27 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 28, the subject matter of claim 28 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 28 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 29, the subject matter of claim 29 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 29 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 30, the subject matter of claim 30 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 30 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 31, the subject matter of claim 31 is essentially defined in terms of a manufacture, which is technically corresponding to claim 2. Since claim 31 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 32, Arzy/Vaughan/Allen teach the method of claim 1 further comprising:
receiving, from a third-party computing entity, information comprising at least one interaction between a user and the third-party computing entity (Arzy [0022] teaches accessing a social network account and extracting social interaction data from the account. Arzy [0023] teaches receiving social interaction media.);
generating, by a computing entity, at least one question based at least in part on the at least one interaction between a user and the third-party computing entity (Arzy [0022, 0023] also teach constructing task(s) (sets of questions) based on the social interaction data and/or social interaction media.);
storing, by the computing entity, the new question and one or more associated question attributes (Arzy [0141] teaches data pertaining to the time, space, and/or person domains (question attributes) are collected, the data including social interaction media and social interaction data. Arzy [0158, 0159] teaches storing information in the “subject-specific database” including information objects associated with one of the domains, e.g. social entries. The Examiner interprets social entries as including social data and assignments based on social data.)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arzy in view of Vaughan and Allen and in further view of Zaydman et al. (US 2019/0065403).

Re. CLAIM 4, Arzy/Vaughan/Allen teaches the method of claim 3, wherein determining that the at least one question from the plurality of questions satisfies the predetermined removal criteria comprises:
Identifying, by the computing entity, one or more attributes of the at least one question relating to a past interaction of the user with the at least one question (Arzy [0014] teaches the task provides individually tailored stimuli in at least one domain in the form of a series of subject-specific questions. The Examiner interprets domain(s) of question(s) as identified. Arzy [0136] teaches altering a task, receiving responses entered by the subject for the altered task (set of questions), and comparing the responses entered before and after the alteration. The Examiner interprets questions and altered questions as related by domain.); and
determining, by the computing entity and based at least in part on the one or more attributes of the at least one question, that the past interaction of the user with the at least one question […] (Arzy Abstract teaches classifying the subject into a cognitive function classification group. Arzy teaches thresholding to improve the specificity of the classification based on parameters (attributes) that represent the task (set of questions). The Examiner interprets response(s) as past interaction(s).) 

Arzy/Vaughan/Allen does not teach
determining […] that the past interaction […] exceeds a threshold amount of user interaction associated with the predetermined removal criteria.

Zaydman does teach
determining […] that the past interaction exceeds a threshold amount of user interaction associated with the predetermined removal criteria (Abstract teaches a cuckoo cache that tracks usage recency (determines past interaction). Abstract teaches utilizing hits (threshold amounts) for items (Arzy’s questions). Abstract teaches laterally transferring older item into an alternative bucket and when empty cells and lateral transfers are unavailable (predetermined removal criteria), an (old) item (Arzy’s question) is selected for eviction.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the cuckoo caching system and method of Zaydman to manage items and track usage recency of the items and to use this information as part of the methods and system for assessing a cognitive function as taught by Arzy/Vaughan/Allen, with the motivation of increasing information tracking capability to achieve increased data storage space efficiency (see Zaydman at Abstract and para. 0011).

Re. CLAIM 5, Arzy/Vaughan/Allen teaches the method of claim 1, wherein each predicted desirability score for a question of the plurality of questions is adjusted based at least in part on at least one of (The Examiner notes that only one of the following is required for the claim to be met.)
a category of the question (Arzy [0119] teaches computing the combined score based on task (set of questions) parameters (attributes). Arzy [0014] teaches question domains (category attributes).),
a difficulty level of the question (Arzy [0151] teaches the task (set of questions) and instructions are controlled for difficulty effects (difficulty level).), 
a profile of a generator of the question (Arzy Fig. 8 and [0184] teaches “My World” digital environment (a profile) with caregiver tools. Arzy [0185] teaches a test batteries system provides automated test generation. Arzy Fig. 9 teaches providing results to an authorized party, e.g. a caregiver.),
(Arzy [0113] teaches the response success parameter. Arzy [0189] teaches counting correct answers.), 
at least one hint associated with the question (Arzy Fig. 1 and [0036] teaches presenting feedback (a hint) pertaining to at least one of the responses. Arzy [0100] also teaches task assignments include an information section (a second hint) and an instruction section (a third hint). Arzy Fig. 5A displays text “click here” (a fourth hint).), and 
[…].

Arzy/Vaughan/Allen may not teach 
at least one attribute related to a history of interaction of the user with the question. (The Examiner notes teaching this is not required for the claim to be met.)

Zaydman teaches 
at least one attribute related to a history of interaction of the user with the question (Abstract teaches tracking usage recency and usage recency rank for items (Arzy’s questions). The Examiner interprets usage recency as a question parameter related to the recency of user interaction with the question. For future reference, Allen [0042] may teach this.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the cuckoo caching system and method of Zaydman to manage items and track usage recency of the items and to use this .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arzy in view of Vaughan and Allen and further in view of NPL document “movmean” (see PTO-892; hereinafter MovMean).

Re. CLAIM 21, Arzy/Vaughan/Allen teaches the method of claim 9, wherein comparing the one or more response attributes associated with the user response to the first question to the historical data indicating past user response attributes further comprises:
determining, by the computing entity and from the historical data, a past average associated with interaction of the user with the plurality of questions (Arzy [0049] teaches a response success rate. Arzy Fig. 12A and [0070] teaches mean success rate and success rate analyses. See also Arzy Fig. 32A-D and [0258].);
determining, by the computing entity and based on the user response to the first question, […] associated with interaction of the user with the plurality of questions (see previous step citations.); and 
comparing, by the computing entity, […] to the past average (Arzy [0136] teaches comparing responses. The Examiner interprets comparing responses as comparing response parameters. Arzy Fig. 12A and [0070] teaches comparing mean success rates (past averages).)

Arzy/Vaughan/Allen does not explicitly teach a moving average.
	MovMean teaches a moving average (Pg. 1 shows several algorithms/syntax for calculating a moving mean.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of MovMean with teaching of Arzy/Vaughan/Allen since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Arzy/Vaughan/Allen or MovMean. Calculating a moving mean (as taught by MovMean) does not change or affect the normal calculation-related functionality of the client and server computers of Arzy/Vaughan/Allen. Analyzing information of Arzy/Vaughan/Allen would be performed the same way even with the addition of moving mean algorithms/syntax. Since the functionalities of the elements in Arzy/Vaughan/Allen and MovMean do not interfere with each other, the results of the combination would be predictable.






Response to Arguments
Claim Objections
Applicant’s arguments filed 08/11/2021 with respect to claims 1-9 and 21-32 have been considered but are moot given the amendments to the claims. The previous claim objection(s) have been withdrawn. There are currently no claim objections.

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of claims 1-9 and 21-32, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the Examiner’s contentions.  The Applicant has amended to fix many issues regarding the written description requirement. One issue remains. Without any arguments, the Examiner respectfully maintains that “question generation time” / “time of question generation” is not supported and rejects the claim language for reciting new matter. The Examiner suggests amending to recite instead the “timing of question generation”, which is described at para. 0091.

Rejections under 35 U.S.C. §112(b)
Applicant’s arguments filed 08/11/2021 with respect to claims 1-9 and 21-32 have been considered but are moot given the amendments to rejected claims 1, 27 and 30 no longer recite issues of indefiniteness previously rejected for omitted step(s) and/or term(s) of relative degree. Accordingly, the previous 112(b) rejections have been withdrawn for the independent claims and their dependents. However, a new 112(b) 

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-9 and 21-32, the Examiner has considered the Applicant’s arguments and/or amendments and finds them persuasive. The 101 rejection has been withdrawn for the following reasons:
The previous 101 rejection is withdrawn for independent claims 1, 27 and 30 for reciting “generating, by the computing entity, a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model that is trained using training data describing past behavioral attributes of one or more past users as training inputs and corresponding past determinations about user memory loss measures of the one or more past users as target training outputs;" (emphasis added). Support can be found in Specification at para. 0079 & 0096. Likewise, the dependent claims incorporate the subject matter of the claim from which they depend.
The amended independent claims each describe using training a machine learning model using specific data and then using the trained machine learning model (i.e., the prediction model) to perform a step of the claim. The independent claims no longer under BRI cover a method of organizing human activity or any other abstract idea of the enumerated sub-groupings defined in the patent subject matter eligibility 

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-9 and 21-32, Examiner notes that no arguments have been presented. A new grounds of rejection has been presented as necessitated by amendment.
Alternately, regarding the rejection of claims 1-9 and 21-32, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant appears to have mistakenly assumed that patent subject matter eligibility would make the claims patent eligible. See Applicants Remarks (at pg. 13) re. the previous 101 rejection, which describe “Example 39… is patent eligible”. This is incorrect. The Example 39 is subject matter eligible under 101 as shown by the application of the Alice/Mayo Test during subject matter eligibility analysis.
Regardless, the Examiner notes Applicant may wish to further define “reducing the… score for the question each the time the question is presented” in claim 1 and “exceeds a threshold” in claim 4, which may overcome the prior art rejection depending on the specificity of the claim language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashford (US 2016/0125748) for teaching a memory test for Alzheimer’s disease and determining subject’s accuracy and response speed.
Tanaka et al. (2017) for teaching detecting dementia through interactive computer avatars.
Chandrasekaran et al. (US 2016/0132773) for teaching a method for automatic near-real-time prediction, classification, and notification of events in natural language systems, events having temporal proximity to the question.
Joshi et al. (2009) for teaching evaluation of different stages of dementia employing neuropsychological and machine learning techniques.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626